Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 8/10/2022 regarding application 17/061,596 filed on 10/2/2020.  This Office Action supersedes the Office Action mailed on 9/2/2022.
2. 	Claims 1, 3-8, 10-13, and 15-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Objections
5.	Claims 3-6, 10-12, and 15-17 are objected to because of the following informalities: a claim can only depend from a preceding claim, and cannot depend from a following claim. For example, currently amended claim 3 depends from claim 20, which is a following claim. The only claim preceding claim 3 is claim 1, because claim 2 has been cancelled. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1, 6, 8, 13, and 18-20 are rejected under 103 as being unpatentable over Leinwander (US Patent 10,388,330), and in view of Asano et al.  (US Patent 5,978,875, hereinafter Asano).
As to claim 1, Leinwander teaches An information processing system [as shown in figures 2, and 3; Cloud computing incorporates the fundamental building blocks used in computing and refers to both the applications delivered as services over the Internet and the hardware and systems software in the data centers that provide those services. It is no longer necessary for the processing device to have the power or the hard disk space demanded by the traditional desktop PC when running web-based applications in the cloud environment (c2 L12-19); 
Asano also teaches this limitation -- as shown in figures 3 and 15] comprising: 
a data processing apparatus [as shown in figures 2, and 3; Cloud computing incorporates the fundamental building blocks used in computing and refers to both the applications delivered as services over the Internet and the hardware and systems software in the data centers that provide those services. It is no longer necessary for the processing device to have the power or the hard disk space demanded by the traditional desktop PC when running web-based applications in the cloud environment (c2 L12-19); 
Asano also teaches this limitation -- central control device, figure 15, 20, micro-scheduler, figure 15, 24; ATM controller, figure 15, 12]; and 
a plurality of storage apparatuses [as shown in figures 2, and 3, where there are plurality of memory devices; 
Asano also teaches this limitation -- disks, figure 15, 6], the data processing apparatus being configured to: store, into a memory write data to be written to a first storage apparatus of the plurality of storage apparatuses [as shown in figures 2, and 3, where the corresponding first storage device may be memory device 0 of channel 0, figure 2, 210; … As shown, this architecture utilizes point-to-point physical connections to reduce the signal count by utilizing a host controller 200 with a channel “0” to communicate with a first chain of “N” memory devices 210, 212, 214, . . . , 216; a channel “1” to communicate with additional memory devices 220, 222, 224, . . . , 226 connected in a second chain; and a channel “M” to communicate with chained memory devices 230, 232, 234, . . . , 236. For each communication channel, host controller 200 provides separate electrical paths to the serially-connected, chained memory devices, where a first electrical path is for transmitting (TX) addresses, commands, and data; and a second electrical path is for receiving (RX) information stored by the chain of memory devices. Thus, this embodiment allows host controller 200 to transmit packets of information to the memory devices connected along the memory chain (c2 L63 to c3 L18);
Asano also teaches this limitation -- buffer memory, figure 15, 10; A continuous data server includes a storage unit connected to a buffer memory which is in turn connected to a plurality of communication control units which transfer data of the buffer memory to a network … (abstract); While the present embodiment is described with respect to an example of downloading, it is noted that in case of uploading, communication control unit 12 transfers data to buffer memory 10, buffer memory 10 stores the data temporarily, and data storage control device 8 writes the data stored in buffer memory 10 into data storage devices 6 (c4 L51-56)], and 
send, to the first storage apparatus [as shown in figures 2, and 3, where the corresponding first storage device may be memory device 0 of channel 0, figure 2, 210], a first transfer request containing information indicative of a storing location of the write data in the memory [… As shown, this architecture utilizes point-to-point physical connections to reduce the signal count by utilizing a host controller 200 with a channel “0” to communicate with a first chain of “N” memory devices 210, 212, 214, . . . , 216; a channel “1” to communicate with additional memory devices 220, 222, 224, . . . , 226 connected in a second chain; and a channel “M” to communicate with chained memory devices 230, 232, 234, . . . , 236. For each communication channel, host controller 200 provides separate electrical paths to the serially-connected, chained memory devices, where a first electrical path is for transmitting (TX) addresses, commands, and data; and a second electrical path is for receiving (RX) information stored by the chain of memory devices. Thus, this embodiment allows host controller 200 to transmit packets of information to the memory devices connected along the memory chain (c2 L63 to c3 L18); The chained memory devices are packet-protocol memory devices. Based on the packet format, included information may provide device identification (device ID), commands, row addresses, column addresses, and data. Packets contain the correct bit information in the correct packet locations and are shifted into the memory devices. The memory device having the device ID corresponding to the device ID contained in the transmitted packet is selected to receive additional packet information. The selected device may then move into a proper power state to receive additional packets having addresses that specify write and read operations. Note that the packets are sent to the chained memory devices over the TX lines, while the RX lines are used by the identified memory devices to return data to the host controller 200. Thus, memory devices are chained along a channel in point-to-point full-duplex connections (c3 L35-50); 
Asano also teaches this limitation -- Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7)], and the first storage apparatus being configured to: execute a transfer process to read the write data from the storing location thereof in the memory based on the Information indicative of the storing location, and write the write data to a first storage area in the first storage apparatus [as shown in figures 2, and 3, where the corresponding first storage device may be memory device 0 of channel 0, figure 2, 210; … As shown, this architecture utilizes point-to-point physical connections to reduce the signal count by utilizing a host controller 200 with a channel “0” to communicate with a first chain of “N” memory devices 210, 212, 214, . . . , 216; a channel “1” to communicate with additional memory devices 220, 222, 224, . . . , 226 connected in a second chain; and a channel “M” to communicate with chained memory devices 230, 232, 234, . . . , 236. For each communication channel, host controller 200 provides separate electrical paths to the serially-connected, chained memory devices, where a first electrical path is for transmitting (TX) addresses, commands, and data; and a second electrical path is for receiving (RX) information stored by the chain of memory devices. Thus, this embodiment allows host controller 200 to transmit packets of information to the memory devices connected along the memory chain (c2 L63 to c3 L18)]; 
identify, based on information indicative of at least one of storage devices that are to carry out the storing of the write data, a second storage apparatus and a third storage apparatus that are to serve as transfer destinations of the write data among the plurality of storage apparatuses [as shown in figures 2 and 3, where the corresponding second storage apparatus may be memory device 0 of channel 1, figure 2, 220, and the corresponding third storage apparatus may be memory device 1 of channel 0, figure 2, 212; The chained memory devices are packet-protocol memory devices. Based on the packet format, included information may provide device identification (device ID), commands, row addresses, column addresses, and data. Packets contain the correct bit information in the correct packet locations and are shifted into the memory devices. The memory device having the device ID corresponding to the device ID contained in the transmitted packet is selected to receive additional packet information. The selected device may then move into a proper power state to receive additional packets having addresses that specify write and read operations. Note that the packets are sent to the chained memory devices over the TX lines, while the RX lines are used by the identified memory devices to return data to the host controller 200. Thus, memory devices are chained along a channel in point-to-point full-duplex connections (c3 L35-50)];
send, to the second storage apparatus among the identified transfer destinations, a second transfer request instructing a transfer of the write data from the storing location in the memory of the data processing apparatus to the second storage apparatus [as shown in figures 2, and 3, where the corresponding second storage device may be memory device 0 of channel 1, figure 2, 220; … As shown, this architecture utilizes point-to-point physical connections to reduce the signal count by utilizing a host controller 200 with a channel “0” to communicate with a first chain of “N” memory devices 210, 212, 214, . . . , 216; a channel “1” to communicate with additional memory devices 220, 222, 224, . . . , 226 connected in a second chain; and a channel “M” to communicate with chained memory devices 230, 232, 234, . . . , 236. For each communication channel, host controller 200 provides separate electrical paths to the serially-connected, chained memory devices, where a first electrical path is for transmitting (TX) addresses, commands, and data; and a second electrical path is for receiving (RX) information stored by the chain of memory devices. Thus, this embodiment allows host controller 200 to transmit packets of information to the memory devices connected along the memory chain (c2 L63 to c3 L18); 
Asano more expressively teaches this limitation -- figure 2 shows a plurality of disks, and data in the buffer memory (714) may be sent to any of the storage device (708) when appropriate; Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7)]; and 
send, to the third storage apparatus among the identified transfer destinations, a third transfer request instructing a transfer of the write data from the storing location of the write data in the first storage area to the third storage apparatus [as shown in figures 2, and 3, where the corresponding third storage device may be memory device 1 of channel 0, figure 2, 212, and the write data is transferred from memory device 0 of channel 0 (figure 2, 210) to memory device 1 of channel 0 (figure 2, 212) via the daisy chain; For each communication channel, host controller 200 provides separate electrical paths to the serially-connected, chained memory devices, where a first electrical path is for transmitting (TX) addresses, commands, and data; and a second electrical path is for receiving (RX) information stored by the chain of memory devices. Thus, this embodiment allows host controller 200 to transmit packets of information to the memory devices connected along the memory chain (c3 L10-18)].
Regarding claim 1, Leinwander teaches transferring a file from a storage device to a plurality of other storage devices [as shown in figure 2 and 3], but does not provides the details of sending a transfer request instructing a transfer of the write data from the storing location from which the first storage apparatus reads the write data in the memory to the second storage apparatus.
However, sending a transfer request instructing a transfer of the write data from the storing location from which the first storage apparatus reads the write data in the memory to the second storage apparatus is well known and commonly used in the art to propagate data/file through a group of storage devices.
For example, Asano specifically teaches sending a transfer request instructing a transfer of the write data from the storing location from which the first storage apparatus reads the write data in the memory to the second storage apparatus [figure 2 shows a plurality of disks, and data in the buffer memory (714) may be sent to any of the storage device (708) when appropriate; Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to send a transfer request instructing a transfer of the write data from the storing location from which the first storage apparatus reads the write data in the memory to the second storage apparatus, as demonstrated by Asano, and to incorporate it into the existing scheme disclosed by Leinwander, in order to support transferring file from one storage device to another.
As to claim 6, Leinwander in view of Asano teaches The information processing system according to cl aim 20, wherein the second storage apparatus is configured to send, to a fourth storage apparatus of the plurality of storage apparatuses, a fourth transfer request instructing a transfer of the write data from the storing location from which the write data has been read, to the fourth storage apparatus [Asano -- figure 15 shows a plurality of disks, and data in the buffer memory (10) may be sent to a second disk (6) when appropriate; Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7); it is noted that this limitation is similar to the scenario between the first storage apparatus and the second apparatus described earlier in claim 1]; and send, to a fifth storage apparatus of the plurality of storage apparatuses, a fifth transfer request instructing a transfer of the write data from the storing location of the write data in the second storage area to the fifth storage apparatus [Leinwander -- as shown in figures 2, and 3], and the third storage apparatus is configured to send, to a sixth storage apparatus of the plurality of storage apparatuses, a sixth transfer request instructing a transfer of the write data from the storing location from which the write data has been read, to the sixth storage apparatus [Asano -- figure 15 shows a plurality of disks, and data in the buffer memory (10) may be sent to a second disk (6) when appropriate; Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7); it is noted that this limitation is similar to the scenario between the first storage apparatus and the second apparatus described earlier in claim 1]; and send, to a seventh storage apparatus of the plurality of storage apparatuses, a seventh transfer request instructing a transfer of the write data from the storing location of the write data in the third storage area to the seventh storage apparatus [Leinwander -- as shown in figures 2, and 3].
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 18, Leinwander in view of Asano teaches The storage controller according to claim 13, wherein the second transfer request causes the second storage apparatus to execute a transfer process to read the write data from the storing location thereof in the second memory, and write the write data to a second storage area in the second storage apparatus [Asano -- figure 15 shows a plurality of disks, and data in the buffer memory (10) may be sent to a second disk (6) when appropriate; Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7)], and the third transfer request causes the third storage apparatus to execute a transfer process to read the write data from the storing location thereof in the first storage area, and write the write data to a third storage area in the third storage apparatus [Leinwander -- as shown in figures 2, and 3].
As to claim 19, it recites substantially the same limitations as in claim 18, and is rejected for the same reasons set forth in the analysis of claim 18. Refer to "As to claim 18" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 18, and is rejected for the same reasons set forth in the analysis of claim 18. Refer to "As to claim 18" presented earlier in this Office Action for details.
8.	Claims 3-5, 7, 10-12, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leinwander in view of Asano, and in view of Oe et al. (US Patent Application Publication 2005/0038850, hereinafter Oe).
Regarding claim 7, Leinwander in view of Asano does not teach the transfer process is a Remote Direct Memory Access (RDMA) Read process.
However, a Remote Direct Memory Access (RDMA) Read process is well known and commonly used in the art to support remote data transfer.
For example, Oe specifically teaches a Remote Direct Memory Access (RDMA) Read process [RDMA, figure 5, 52; The cache device 4A having received the transfer instruction transfers the file A to the disk drive 31 of the storage device 3 by means of the RDMA (step S52). After having completed the transfer operation, the cache device sends a report to this effect to the controller 2 by means of the acknowledgment message (step S53) and deletes the redundantly-stored file A from the memory 44, to thus release the memory area (step 54) (¶ 0133)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to use a Remote Direct Memory Access (RDMA) Read process a Remote Direct Memory Access (RDMA) Read process, as demonstrated by Oe, and to incorporate it into the existing scheme disclosed by Leinwander in view of Asano, in order to facilitate remote data transfer.
As to claim 3, Leinwander in view of Asano & Oe teaches The information processing system according to claim 20, wherein the second and third storage apparatuses are each configured to set information indicative of completion of the corresponding transfer process in a given area in the first storage apparatus, and the first storage apparatus is configured to in response to detecting completion of the respective transfer processes in all of write-targeted storage apparatuses to which the write data is to be written, based on the information set in the given area, send a response indicating completion of a process associated with the first transfer request, to the data processing apparatus [Oe -- After completion of data transfer, the cache device or the storage device issues an acknowledgement message to the controller by way of the internal network. Upon receipt of the acknowledgement message from the cache device or the storage device, the controller may issue, to the client device, a reply message indicating completion of data transfer by way of the internal network. Thus, on the supposition that the controller generates an acknowledgment message to be issued to the client device, the processing load on respective devices can be lessened as compared with a case where the controller, the cache device, or the storage device intensively generates and issues all the messages required to conduct negotiation with the client device (¶ 0016)].
As to claim 4, Leinwander in view of Asano & Oe teaches The information processing system according to claim 3, wherein the given area comprises a plurality of areas allocated to the respective write-targeted storage apparatuses, the second and third storage apparatuses are each configured to, upon setting the information indicative of completion of the corresponding transfer process, write the information to respective allocated areas [Asano -- figure 15 shows a plurality of disks, and data in the buffer memory (10) may be sent to a second disk (6) when appropriate; Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7); Poling -- as shown in figures 2a, 2b, 3a, and 3b; It would be desirable to create and implement a file propagation communication scheme for propagating a master file from one of the plurality of networked storage devices to another networked storage device through a conventional network bus for updating purposes. Accordingly, it is an object of the present invention to provide such an apparatus and method (c2 L46-52); Referring now to FIG. 4, it illustrates the general process undertaken by one of the plurality of storage devices in order to continuously propagate master files over a network. This process applies to each of the storage devices in order to achieve complete interaction of every networked storage device. The process is performed by software and firmware control in the storage device, but may be controlled by hardware (c6 L19-26)], and the first storage apparatus is configured to detect that the respective transfer processes complete in all of the write-targeted storage apparatuses when the information is written to all of the areas allocated to the respective storage apparatuses [Oe -- After completion of data transfer, the cache device or the storage device issues an acknowledgement message to the controller by way of the internal network. Upon receipt of the acknowledgement message from the cache device or the storage device, the controller may issue, to the client device, a reply message indicating completion of data transfer by way of the internal network. Thus, on the supposition that the controller generates an acknowledgment message to be issued to the client device, the processing load on respective devices can be lessened as compared with a case where the controller, the cache device, or the storage device intensively generates and issues all the messages required to conduct negotiation with the client device (¶ 0016)].
As to claim 5, Leinwander in view of Asano & Oe teaches The Information processing system according to claim 3, wherein the given area comprises an area that is common to all of the write-targeted storage apparatuses, the second and third storage apparatuses are each configured to increase or decrease a value set in the area upon setting the information indicative of completion of the corresponding transfer process, and the first storage apparatus is configured to detect that the respective transfer processes complete in all of the write-targeted storage apparatuses when an increased or decreased amount of the value set in the area matches a number of the write-targeted storage apparatuses [Asano -- The source address and the destination address are incremented by an increment number, by respective incrementers 62 and 64. The increment number is a buffer address interval corresponding to the amount of data transferred in one micro-slot. Then, the information in micro-schedule table 22 is rewritten to reflect the incremented information through a write gate 66 which is a tri-state gate … While the CONT bit is set to `0`, the value in each of repeat counters is decremented by 1 every time the corresponding entry in micro-schedule table 22 is executed. When repeat counter 68 or 70 becomes 0, a pointer 72 or 74, respectively, which points to the entry position of the micro-schedule table to be executed next, is incremented, and `1` is again written back as the CONT bit. A multiplexer MPXA 80 is connected to receive the outputs of pointers 72 and 74. Multiplexer 80 selects one of these outputs according to the BANK signal applied thereto … (c12 L64 to c13 L32); It is noted, as described in the first embodiment, that the commands can be given to each communication control unit 12 and each buffer memory 10 by sharing the bus 18, though dedicated control buses are provided from micro-scheduler 24 to buffer memories 10 and ATM controllers 30 in FIG. 15 (c15 L10-14); Although two control buses are respectively dedicated to buffer memories 10 and to SCSI controllers 8 from micro-scheduler 24 in FIG. 17, one control bus can be shared by buffer memories 10 and SCSI controllers 8 (c15 L35-38); As shown in FIG. 19, common micro-scheduler 24 controls both the storage and the network, while micro-schedule table 22 is divided into a portion for controlling the storage and a portion for controlling the network (c15 L47-51); Oe -- After completion of data transfer, the cache device or the storage device issues an acknowledgement message to the controller by way of the internal network. Upon receipt of the acknowledgement message from the cache device or the storage device, the controller may issue, to the client device, a reply message indicating completion of data transfer by way of the internal network. Thus, on the supposition that the controller generates an acknowledgment message to be issued to the client device, the processing load on respective devices can be lessened as compared with a case where the controller, the cache device, or the storage device intensively generates and issues all the messages required to conduct negotiation with the client device (¶ 0016)].
As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details. 
As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details. 
As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details. 
As to claim 15, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details. 
As to claim 16, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details. 
As to claim 17, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.

Conclusion
9.	Claims 1, 3-8, 10-13, and 15-20 are rejected as explained above. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
September 23, 2022